tcmemo_1998_315 united_states tax_court leonard pipeline contractors ltd petitioner v commissioner of internal revenue respondent docket no filed date marc l spitzer and james p powers for petitioner susan e seabrook for respondent supplemental memorandum findings_of_fact and opinion jacobs judge this case is before us on remand from the court_of_appeals for the ninth circuit leonard pipeline this opinion supplements our memorandum findings_of_fact and opinion in leonard pipeline contractors ltd v commissioner tcmemo_1996_316 revd and remanded 142_f3d_1133 9th cir contractors ltd v commissioner 142_f3d_1133 9th cir revg and remanding tcmemo_1996_316 the issue for decision concerns the reasonableness of the amount of compensation paid_by petitioner to its president richard l leonard in we previously determined in leonard pipeline contractors ltd v commissioner tcmemo_1996_316 leonard pipeline i that of the dollar_figure petitioner paid mr leonard in only dollar_figure was reasonable and thus deductible as a sec_162 business_expense the court_of_appeals has directed us to explain how we arrived at our conclusion that dollar_figure represented a reasonable amount of compensation the court_of_appeals has further directed us to consider that the burden_of_proof is on petitioner and to determine what if any factors have been demonstrated so as to require a setting aside of the commissioner's determination the recognition increased compensation and the establishment of an amount qualifying as reasonable under sec_162 right to of a f 3d pincite findings_of_fact the findings_of_fact are set forth in leonard pipeline i and are incorporated herein by this reference for convenience we shall repeat those facts as necessary to clarify the ensuing all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure discussion the stipulation and exhibits are also incorporated herein by this reference leonard pipeline contractors ltd petitioned this court contesting respondent’s determination of an dollar_figure deficiency in its federal_income_tax for its taxable_year ended date and additions to tax pursuant to sec_6653 in the amount of dollar_figure and sec_6653 in the amount of percent of the interest on dollar_figure the deficiency was based on respondent's determination that dollar_figure of the dollar_figure petitioner deducted as compensation paid to richard l leonard was unreasonable respondent subsequently conceded the additions to tax at the time petitioner leonard pipeline contractors ltd filed its petition herein its principal_place_of_business was in scottsdale arizona petitioner filed the relevant federal_income_tax return based on a fiscal_year ended date all references hereinafter to petitioner's relevant years refer to petitioner's fiscal years ended september richard l leonard had extensive experience in the pipeline industry dating from the 1950's in he caused petitioner to be established in canada and became its president and chief financial and operating officer at all relevant times petitioner's stock was wholly owned by r l leonard holdings ltd rllh whose stock in turn was wholly owned by mr leonard petitioner became a u s_corporation on date between and petitioner had gross revenues of dollar_figure and after-tax net_income of dollar_figure petitioner's primary source_of_income in and arose from its work on the all american pipeline project which involved coating insulating and wrapping miles of pipeline in texas arizona and california in connection with this project mr leonard personally guaranteed petitioner's dollar_figure million debt to the royal bank of canada the all american pipeline project was finished in thereafter petitioner continued to receive payments on the contract but undertook no new business in date mr leonard began contemplating retirement on date days before the end of petitioner's tax_year petitioner's board_of directors consisting of mr leonard and his son voted to pay mr leonard a dollar_figure million bonus in addition to his dollar_figure salary for the year the board's decision was purportedly based on several considerations including mr leonard's efforts in obtaining the all american pipeline project mr leonard's development of a new insulation process and on date mr leonard ultimately pled guilty to a criminal information filed against him in the district_court for the southern district of texas for obtaining the all american pipeline contract through fraud he was sentenced to years of unsupervised probation and fined dollar_figure the fact that petitioner did not pay mr leonard any compensation in or part the minutes of the board meeting stated in pertinent the president through his efforts as early a sec_1 and resultant personal and business contacts acquired from those efforts was able to have the corporation placed on the bidding list for all american pipeline company the president having acquired expertise in the coating and insulation of pipe in saudi arabia during through to was able to develop a new insulation process starting in which process was ultimately successful in securing the all american contract the contract the corporation notwithstanding the successful insulating process would have been unable to complete the contract without the financial backing of a public corporation or a joint_venture partner with financial backing the president through his thirty years association with the president of the permanent concrete ltd was able to secure a financially strong joint_venture partner for the corporation which partner secured for the joint_venture five million dollars dollar_figure of financing and obtained approximately twenty-three million dollars dollar_figure of bonding this was accomplished without giving up more than fifty percent of the participation which would have otherwise been the case the president personally guaranteed the corporation’s share of the bank financing and indemnified the joint_venture partner anchor wate a subsidiary of permanent concrete ltd in respect of the bonding and further pledged his assets in support of the guarantee the president has received no compensation from the corporation for and in addition the corporation was unable to pay compensation to its president in those years due to royal bank of canada credit line restrictions which credit line was also continued on its fiscal_year return petitioner deducted the amount of salary and bonus dollar_figure it paid mr leonard in mr leonard and his wife initiated divorce proceedings and in they divorced pursuant to their property settlement mr leonard provided his former wife money and property valued at dollar_figure million opinion the u s court_of_appeals for the ninth circuit has directed us to further explain the method we employed to arrive at dollar_figure as reasonable_compensation for mr leonard in leonard pipeline contractors ltd v commissioner f 3d pincite with the discussion that follows we attempt to provide the court_of_appeals with a trail to follow as to how we reached our prior conclusion see 798_f2d_894 6th cir revg and remanding tcmemo_1984_208 88_tc_38 87_tc_892 continued personally guaranteed by him not until now with the contract completed and the benefits from subsequent grading and fencing contracts awarded being realized is the corporation in a position to adequately compensate its president for his unique and extremely profitable contribution to the corporation burden_of_proof the burden_of_proof remains on the taxpayer to show that the commissioner's determination was wrong leonard pipeline contractors ltd v commissioner f 3d pincite this burden is a burden of persuasion it requires petitioner to show the merits of its claim by at least a preponderance_of_the_evidence 512_f2d_882 9th cir affg tcmemo_1972_133 where the commissioner has made a deficiency determination denying the taxpayer's entitlement to a claimed deduction such as here the taxpayer has 'the burden of producing enough evidence to rebut the deficiency determination and the burden of persuasion in substantiating a claimed deduction' 789_f2d_1341 9th cir quoting 559_f2d_1139 9th cir revg and remanding t c memo in the instant case petitioner produced sufficient evidence to overcome the presumption of correctness of respondent's determination we were convinced that petitioner was entitled to a greater compensation deduction than that allowed by respondent ample evidence demonstrated the magnitude of mr leonard's contributions to petitioner mr leonard was directly responsible for petitioner's growth and success--providing invaluable services to the company by obtaining contracts and generating business for petitioner over its years of existence petitioner had total gross revenues of dollar_figure and after-tax net_income of dollar_figure which was all attributable to mr leonard's efforts the board_of directors minutes supported the notion that in paying mr leonard in petitioner was attempting in part to compensate him for services performed in and and petitioner never provided mr leonard with retirement benefits which an individual in his position justly deserved these four factors led us to the conclusion that we must set_aside respondent's determination in the notice_of_deficiency because in our opinion petitioner had proven respondent’s determination incorrect we were forced to decide the proper amount of reasonable_compensation on the basis of the entire record before us see 61_tc_564 affd 528_f2d_176 10th cir sec_162 deduction sec_162 permits a corporation to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense compensation payments are deductible under sec_162 if they are reasonable and paid purely for services rendered to the business sec_1_162-7 income_tax regs bonuses paid to employees are deductible only when made in good_faith and as additional compensation_for services actually rendered by the employees provided that when added to the salaries they do not exceed reasonable_compensation for the services rendered rapco inc v commissioner tcmemo_1995_128 affd 85_f3d_950 2d cir sec_1_162-9 income_tax regs courts generally focus on the reasonableness requirement 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the inquiry into reasonableness is a broad one and generally subsumes the inquiry into compensatory intent summit publg co v commissioner tcmemo_1990_288 five-factor test the u s court_of_appeals for the ninth circuit uses a five- factor test as enumerated in elliotts inc v commissioner supra pincite8 to determine reasonableness of compensation the employee’s role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies the character and condition of the company whether a conflict of interest exists that might permit the company to disguise dividend payments as deductible compensation and whether the compensation was paid pursuant to a structured formal and consistently applied program no single factor is dispositive 399_f2d_603 9th cir affg tcmemo_1967_7 a detailed discussion of these factors is set forth in leonard pipeline i we will briefly summarize herein our findings with respect to each factor and where appropriate provide some elaboration first there was little doubt that mr leonard was essential to petitioner's success from its inception and indispensable to petitioner's business moreover he personally guaranteed petitioner’s dollar_figure million debt to the royal bank of canada which was crucial to the all american pipeline project see 819_f2d_1315 ndollar_figure 5th cir affg tcmemo_1985_267 although during mr leonard was in the process of retiring and petitioner's only activity was to report previously earned_income these facts were inconsequential in light of mr leonard's experience and past services second both parties relied upon expert testimony and written opinions for purposes of determining external comparison the range of figures offered by these experts was unreasonably disparate respondent's expert emmett james brennan iii determined the highest average amount of total compensation_for mr leonard for to be dollar_figure he also determined that in the event we concluded that mr leonard was entitled to a retirement benefit an additional dollar_figure should be allocated for that benefit one of petitioner's experts michael wagner offered a dollar_figure to dollar_figure range for mr leonard's base salary and a dollar_figure million to dollar_figure million range for mr leonard's bonus petitioner's other expert michael kesner concluded that the total amount of compensation petitioner paid mr leonard in was reasonable because according to mr kesner among other reasons mr leonard was undercompensated by dollar_figure to dollar_figure in prior years mr kesner suggested an additional dollar_figure should have been paid to mr leonard as retirement benefits we evaluate the opinions of experts in light of their demonstrated qualifications and when considered with the other evidence in the record 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 we have broad discretion to evaluate 'the overall cogency of each expert's analysis ' 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part tcmemo_1986_ we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we decide to adopt 304_us_282 102_tc_149 86_tc_547 pabst brewing co v commissioner tcmemo_1996_506 here the experts reached conclusions which patently favored their respective clients and their reports were designed to support their conclusions previously we have observed that experts may lose their usefulness and credibility when they merely become advocates for one side see eg 74_tc_441 we have not hesitated to reject expert testimony when we find that the methods presented by the experts constitute advocacy 92_tc_101 see also 94_tc_570 with regard to the instant case in some instances petitioner's experts were nothing more than advocates for their client and in those instances we dismissed their conclusions however in other instances we found the experts' testimony credible and thus accepted that part as discussed infra our disagreement with the analyses performed by petitioner's experts was limited to their determination of exaggerated figures-- mr wagner advocated a bonus in the dollar_figure million to dollar_figure million range and mr kesner believed mr leonard was undercompensated by dollar_figure to dollar_figure with regard to the opinion of mr brennan respondent's expert we rejected it because mr brennan relied upon information from businesses different than petitioner's in reaching a result that understated reasonable_compensation notwithstanding the aforesaid given the relative proximity of the figures between petitioner's and respondent's experts with respect to the base salary and retirement components we found both mr wagner's base salary figures dollar_figure to dollar_figure and mr kesner's retirement figure dollar_figure to be reasonable as discussed infra third mr leonard's new insulation process promoted petitioner's business also the ratio of mr leonard's bonus to petitioner's taxable_income before the compensation deduction wa sec_34 percent dollar_figure divided by dollar_figure which was appropriate in light of mr leonard's work history and undercompensation in and however during the year in issue mr leonard was attempting to wind down the business fourth because mr leonard indirectly owned all of petitioner's stock a potential for conflict of interest clearly existed thus we carefully scrutinized the reasonableness of the compensation paid to him see owensby kritikos inc v commissioner supra pincite4 see also 503_f2d_359 9th cir affg tcmemo_1971_200 mr leonard's compensation was bonus-heavy and salary- light which could have suggested masked dividends see rapco inc v commissioner f 3d pincite although petitioner paid dividends to rllh4 in prior years it did not pay any dividends in but petitioner's rate of return for percent would have satisfied a hypothetical investor fifth petitioner did not determine mr leonard's bonus on the basis of any consistently applied formula or plan the amount of petitioner paid rllh a candollar_figure dividend in and an candollar_figure dividend in date out of petitioner's capital_account under canadian law at the time when a dividend was paid out of a capital_account the distribution was not taxable because it represented the nontaxable portion of capital_gain william t perks a canadian chartered accountant and attorney advised petitioner and mr leonard with regard to tax and legal matters before date when petitioner became a u s_corporation it appears that it was financially advantageous for petitioner to declare dividends under canadian law mr leonard's bonus was not set according to any business considerations rather it was meant to recoup from petitioner an amount equal to the amount of money and property awarded to his estranged wife in their divorce dollar_figure million indeed petitioner paid mr leonard's wife dollar_figure a month beginning at least in date as part of mr leonard's support obligation during the pendency of their marriage dissolution action interestingly because mrs leonard did not work for petitioner the amount_paid to her would not have been deductible by petitioner and would have been taxable to mr leonard as a constructive_dividend raising a salary or in this case setting a bonus towards the end of the year has been held to be an indication that the salary or bonus is really a distribution of earnings rather than additional compensation see eg rich plan inc v commissioner tcmemo_1978_514 this is particularly true where no dividends have been paid we believed that because the board consisting of mr leonard and his son passed the resolution days before the end of petitioner's fiscal_year and shortly before mr leonard's retirement petitioner to a certain extent made a deliberate effort to distribute its earnings to mr leonard on the other hand petitioner's compensation to mr leonard did partially represent an attempt to rectify his and undercompensation amount of reasonable_compensation after considering and weighing the five elliotts factors we were faced with a most difficult dilemma because no clear-cut answer was apparent although petitioner proved respondent's determination to be too low petitioner did not show the totality of the amount_paid to mr leonard to be reasonable accordingly we were forced to decide for ourselves an amount which constituted a reasonable_compensation figure on the basis of the record before us see 538_f2d_927 2d cir affg tcmemo_1974_285 acme constr co v commissioner tcmemo_1995_6 and in this regard we agree with the court_of_appeals for the ninth circuit's observation that determining reasonableness of compensation depends to a degree on the eye of the beholder leonard pipeline contractors ltd v commissioner f 3d pincite any attempt to determine reasonable_compensation with mathematical precision is impossible see eg 411_f2d_1282 and petitioner's experts testified as to this difficulty on the basis of all of the evidence before us we were convinced and we remain convinced that the dollar_figure petitioner paid mr leonard in was unreasonable in our opinion the mr wagner admitted that bonus awards in my experience have been subjective and mr kesner testified that this is not--and i repeat not--an exercise in mathematics it is an exercise in judgment amount petitioner paid to mr leonard in was chosen to a large extent on the basis of the amount mr leonard paid his wife in connection with their divorce settlement moreover it is clear to us that to a certain extent the board_of directors made a deliberate effort to distribute petitioner's earnings to mr leonard by paying him the dollar_figure million bonu sec_2 days before the end of petitioner's tax_year that being said however we believed and we still believe that a portion of the dollar_figure million bonus petitioner paid mr leonard was intended to compensate him for past and other valuable services he rendered to petitioner and in that regard that portion constituted reasonable_compensation we concluded that dollar_figure represented a reasonable amount of total compensation_for mr leonard for this amount comprised dollar_figure as a salary dollar_figure as a bonus and dollar_figure as a lump- sum retirement payment see pepsi-cola bottling co v commissioner t c pincite we rounded the dollar_figure salary and bonus to dollar_figure and the dollar_figure retirement figure to dollar_figure we determined the reasonableness of dollar_figure rounded to dollar_figure as a salary and bonus on the basis of the following considerations all of the experts herein agreed that mr in the context of valuations we have determined that the figure arrived at need not be one as to which there is specific testimony if the amount is within the range of values that may properly be arrived at giving consideration to all the evidence 538_f2d_927 2d cir affg tcmemo_1974_285 leonard was undercompensated during prior years mr leonard received no prior reward for his personal efforts in obtaining the all american pipeline contract and mr leonard received no prior reward for development of the new insulation process both petitioner's and respondent's experts agreed that mr leonard was undercompensated in and yet despite that conclusion respondent's expert mr brennan made no adjustments to mr leonard's base salary figure rather mr brennan opined that mr leonard was entitled to dollar_figure in even though he received only dollar_figure in and dollar_figure in from joint ventures involving petitioner thus mr brennan's figure failed to reflect the fact that mr leonard was entitled to a greater base salary petitioner's expert mr wagner adjusted his base salary upward to a dollar_figure to dollar_figure range to reflect the fact that mr leonard was entitled to a greater base salary than he had previously received we believed an adjustment for the base salary to dollar_figure was appropriate and reasonable further we believed mr leonard should have been given credit for the difference between the amount of his and base salaries and dollar_figure reflecting mr leonard's undercompensation for those years the and base salaries were short by dollar_figure dollar_figure - dollar_figure and dollar_figure dollar_figure - dollar_figure respectively thus mr leonard was entitled to dollar_figure to reflect his undercompensation for and finally we believed a dollar_figure bonus was appropriate and reasonable to reflect mr leonard's personal efforts at securing the all american pipeline contract and guaranteeing the loan to the royal bank of canada as well as his development of the pipeline insulation process therefore we concluded that dollar_figure dollar_figure dollar_figure dollar_figure represented an appropriate total amount for mr leonard's salary and bonus for and as stated rounded this amount to dollar_figure we also concluded that dollar_figure paid to mr leonard was appropriate and after rounding to dollar_figure represented reasonable_compensation as a lump-sum retirement payment we reached this conclusion on the basis of the fact that petitioner did not offer mr leonard any retirement or pension benefits a feature common if not expected for someone of mr leonard's position with petitioner high compensation is reasonable when there is a corresponding lack of fringe_benefits such as pension plans or stock_options which might normally be expected 853_f2d_1267 5th cir affg tcmemo_1986_407 both parties' experts provided figures for retirement benefits petitioner's expert mr kesner believed that mr leonard was entitled to a lump-sum payment for retirement benefits of dollar_figure respondent's expert mr brennan stated that in the event the court determined that mr leonard is entitled to a retirement benefit he would allocate dollar_figure for that benefit we found mr kesner's figure more reasonable than mr brennan's figure mr leonard dedicated much of the latter part of his career to petitioner's success often with little or no direct compensation or security for his future mr brennan's retirement figure would not have even represented year's salary under our analysis we therefore concluded and still conclude that dollar_figure represented a reasonable amount of total compensation salary bonus and retirement benefits for mr leonard in decision will be entered as previously entered on date
